Exhibit 10(k)

FOURTH AMENDMENT TO STOCK PLEDGE AGREEMENT

This Fourth Amendment to Stock Pledge Agreement (this “Amendment”) is entered
into as of March 23, 2015, among Tenet Healthcare Corporation, a Nevada
corporation (the “Company”), each of the other entities listed on the signature
pages hereof as Pledgors, and The Bank of New York Mellon Trust Company, N.A.,
as collateral trustee for the Secured Parties (in such capacity, the “Collateral
Trustee”).

RECITALS

WHEREAS, reference is made to that certain Stock Pledge Agreement, dated as of
March 3, 2009, by the Company and the other Pledgors in favor of the Collateral
Trustee, as amended by that certain First Amendment to Stock Pledge Agreement,
dated as of May 8, 2009, among the Company, the other Pledgors and the
Collateral Trustee, as amended by that certain Second Amendment to Stock Pledge
Agreement, dated as of June 15, 2009, among the Company, the other Pledgors and
the Collateral Trustee, as amended by that certain Joinder Agreement to the
Stock Pledge Agreement, dated as of May 15, 2013 and executed by the pledgors
party thereto, as amended by that certain Pledge Amendment to the Stock Pledge
Agreement, dated as of May 15, 2013, between the Company and the Collateral
Trustee, as amended by that certain Joinder Agreement to the Stock Pledge
Agreement, dated as of October 1, 2013 and executed by the pledgors party
thereto, as amended by that certain Pledge Amendment to the Stock Pledge
Agreement, dated as of October 1, 2013, by the Company and the Collateral
Trustee, as amended by that certain Third Amendment to Stock Pledge Agreement,
dated as of March 7, 2014,  as amended by that certain Joinder Agreement to the
Stock Pledge Agreement, dated as of March 23, 2015 and executed by the pledgors
party thereto, and as amended by that certain Pledge Amendment to the Stock
Pledge Agreement, dated as of March 23, 2015, by the Company and the Collateral
Trustee (as so amended, the “Stock Pledge Agreement”);

WHEREAS, pursuant to that that certain Interim Loan Agreement, dated as of the
date hereof, by and among the Company, Barclays Bank PLC, as administrative
agent (in such capacity, together with its successors and assigns in such
capacity, the “Administrative Agent”) and each Person from time to time party
thereto as a lender (collectively, the “Lenders” and individually, a “Lender”)
(as amended, amended and restated or otherwise modified from time to time, the
“Interim Loan Agreement”), the Lenders have agreed to provide a term loan credit
facility to the Company on the terms set forth in such Interim Loan Agreement;  

WHEREAS, the Secured Obligations in respect of which a security interest in the
Collateral was created by the Stock Pledge Agreement is limited to only the
obligations in respect of the:

(a) Fourteenth Supplemental Indenture to the Base Indenture, dated as of
November 21, 2011, by and among the Company, The Bank of New York Mellon Trust
Company, N.A., as trustee (the “Trustee”) and the guarantors party thereto and
relating to the Company’s 6.250% Senior Secured Notes due 2018 (the “2018 Notes”
and, as supplemented by the Nineteenth Supplemental Indenture, dated as of May
15, 2013, between the Company, the Trustee and the







--------------------------------------------------------------------------------

 



guarantors party thereto, and the Twenty Second Supplemental Indenture, dated as
of October 1, 2013, between the Company, the Trustee and the guarantors party
thereto, the “Fourteenth Supplemental Indenture”);

(b) Fifteenth Supplemental Indenture to the Base Indenture, dated as of October
16, 2012, by and among the Company, the Trustee and the guarantors party thereto
and relating to the Company’s 4.75% Senior Secured Notes due 2020 (the “2020
Notes” and, as supplemented by the Nineteenth Supplemental Indenture, dated as
of May 15, 2013, between the Company, the Trustee and the guarantors party
thereto, and the Twenty Second Supplemental Indenture, dated as of October 1,
2013, between the Company, the Trustee and the guarantors party thereto, the
“Fifteenth Supplemental Indenture”);

(c) Seventeenth Supplemental Indenture to the Base Indenture, dated as of
February 5, 2013, by and among the Company, the Trustee and the guarantors party
thereto and relating to the Company’s 4.500% Senior Secured Notes due 2021 (the
“4.500% 2021 Notes” and, as supplemented by the Nineteenth Supplemental
Indenture, dated as of May 15, 2013, between the Company, the Trustee and the
guarantors party thereto, and the Twenty Second Supplemental Indenture, dated as
of October 1, 2013, between the Company, the Trustee and the guarantors party
thereto, the “Seventeenth Supplemental Indenture”);

(d) Twentieth Supplemental Indenture to the Base Indenture, dated as of May 30,
2013, by and among the Company, the Trustee and the guarantors party thereto and
relating to the Company’s 4.375% Senior Secured Notes due 2021 (the “4.375% 2021
Notes” and, as supplemented by the Nineteenth Supplemental Indenture, dated as
of May 15, 2013, between the Company, the Trustee and the guarantors party
thereto, and the Twenty Second Supplemental Indenture, dated as of October 1,
2013, between the Company, the Trustee and the guarantors party thereto, the
“Twentieth Supplemental Indenture”);

(e) Indenture dated as of September 27, 2013 (the “2013 Base Indenture”),
between THC Escrow Corporation and the Trustee (as supplemented on October 1,
2013 by the first supplemental indenture thereto by and among the Company, the
Trustee, and the guarantors party thereto (collectively, the “2013 Indenture”)),
pursuant to which the 6.00% Senior Secured Notes due 2020 were issued (the
“6.000% 2020 Notes” and, together with the 4.375% 2021 Notes, the 4.500% 2021
Notes, the 2020 Notes and the 2018 Notes are collectively referred to herein as
the “Notes”);

(f) the Guarantees in respect of the Notes; and

(g) the obligations under that certain Letter of Credit Facility Agreement,
dated as of March 7, 2014, among the Company, certain financial institutions
party thereto from time to time as letter of credit participants and issuers and
Barclays Bank PLC, as administrative agent (the “LC Facility Agreement”), and
the guarantees in respect thereof,

WHEREAS, subject to the terms and conditions hereof, the parties hereto desire
to and have agreed to amend the Stock Pledge Agreement to secure the obligations
in respect of the Loan Agreement, in each case to be designated as and entitled
to the benefits of being Junior





2

--------------------------------------------------------------------------------

 



Stock Secured Debt (as defined in the Collateral Trust Agreement) under the
Collateral Trust Agreement in accordance with the requirements set forth in
Section 3.8 thereof.

WHEREAS, the sole effect of this Amendment is to secure additional debt of the
Company that is permitted by the terms of the Collateral Trust Agreement to be
secured by the Collateral and to add references to such debt and the documents
governing such debt,  and that as such, pursuant to:

(a)  Section 7.1 of the Stock Pledge Agreement; 

(b)  Section 7.1 of the Collateral Trust Agreement; 

(c)  Article VII of each of the Fourteenth Supplemental Indenture, Fifteenth
Supplemental Indenture, Seventeenth Supplemental Indenture and Twentieth
Supplemental Indenture, and Section 902 of the 2013 Indenture; and

(d) Section 10.8 and 11.1 of the LC Facility Agreement, this Amendment may be
entered into by the Company, the other pledgors party hereto and the Collateral
Trustee without (i) the consent of the holders of the Notes or the holders of LC
Obligations (as defined below) or (ii) direction to the Collateral Trustee by an
Act of Required Stock Secured Debtholders (as defined in the Collateral Trust
Agreement); and

WHEREAS, unless otherwise indicated, capitalized terms used herein without
definition have the meanings ascribed to such terms in the Stock Pledge
Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained, the Company and each other Pledgor signatory hereto hereby
agrees with the Collateral Trustee as follows:

1. Section References.  Unless otherwise expressly stated herein, all Section
references herein shall refer to Sections of the Stock Pledge Agreement.

2. Amendments to Section 1.1.  Section 1.1 of the Stock Pledge Agreement is
hereby amended by amending and restating the defined terms “Event of Default”,
“Related Document”, “Secured Obligations” and “Secured Parties” in their
entirety and by adding the defined terms “First Lien Secured Obligations,”
“First Lien Secured Parties, “Interim Loan Agreement”,  “Interim Loan Agreement
Guaranty Agreement”, “Interim Loan Agreement Obligations”, “Junior Lien Secured
Obligations”, “Junior Lien Secured Parties”, and “Loan Guarantees” to Section
1.1 in alphabetical order, in each case as set forth below (all other defined
terms contained therein remain unchanged and to the extent that definitions
contained in this Section 2 conflict with definitions contained in the Stock
Pledge Agreement, the definitions contained in this Section 2 shall control):

“Event of Default” means an Event of Default, as such term is defined in any
Indenture, any 2013 Base Indenture, the LC Facility Agreement, the Interim Loan
Agreement or any other First-Priority Stock Lien Document or Junior Stock Lien
Document (as such terms are defined in the Collateral Trust Agreement).



3

--------------------------------------------------------------------------------

 



“First Lien Secured Obligations” means all Secured Obligations described in
clause (i) and (ii) of the definition of Secured Obligations.

“First Lien Secured Parties” means all Secured Parties described in clauses (i),
(ii), (iv) and (v) of the definition of Secured Parties.

“Interim Loan Agreement” means that certain Interim Loan Agreement, dated as of
March 23, 2015, among the Company, Barclays Bank PLC, as administrative agent
(in such capacity, together with its successors and assigns in such capacity,
the “Administrative Agent”) and each Person from time to time party thereto as a
lender (collectively, the “Lenders” and individually, a “Lender”), as the same
may be amended, amended and restated or otherwise modified from time to time.

“Interim Loan Agreement Guaranty Agreement” means that certain Guaranty
Agreement, dated as of March 23, 2015, among the Company, the guarantors party
thereto, the lenders party thereto and Barclays Bank PLC, as administrative
agent, as the same may be amended, restated, supplemented or otherwise modified
from time to time.

“Interim Loan Agreement Obligations” means the “Obligations” as defined in the
Interim Loan Agreement.

“Junior Lien Secured Obligations” means all Secured Obligations described in
clause (iii) of the definition of Secured Obligations.

“Junior Lien Secured Parties” means all Secured Parties described in clauses
(iii) and (v) of the definition of Secured Parties.

“Loan Guarantees” means guarantees in respect of the Interim Loan Agreement
Obligations pursuant to the Interim Loan Agreement Guaranty Agreement.

“Related Document” means the Indentures, the 2013 Indentures, the Notes, the
Note Guarantees,  the Collateral Trust Agreement, the LC Facility Agreement,
Guarantee Agreement, the Interim Loan Agreement, and the Interim Loan Agreement
Guaranty Agreement.

“Secured Obligations” means (i) Obligations in respect the Notes and the Note
Guarantees, (ii) LC Obligations and obligations under the LC Guarantees and
(iii) Interim Loan Agreement Obligations and obligations under the Loan
Guarantees.

“Secured Parties” means the (i) Holders of the Notes, (ii) the LC Participants,
LC Issuers and Administrative Agent under the LC Facility Agreement and any
other holders of LC Obligations, (iii) the Lenders and administrative agent
under the Interim Loan Agreement and any other holders of Interim Loan Agreement
Obligations,  (iv) the Trustee under each Indenture and each 2013 Indenture and
(v) the Collateral Trustee.

3. Amendments to Section 2.2.  Section 2.2 of the Stock Pledge Agreement is
hereby amended by (i) changing the words “Secured Obligations” to “First Lien
Secured Obligations,”



4

--------------------------------------------------------------------------------

 



(ii) by changing the words “Secured Parties” to “First Lien Secured Parties” and
(iii) by adding the following language at the end:

“Each Pledgor, as collateral security for the full, prompt and complete payment
and performance when due (whether at Stated Maturity, by acceleration or
otherwise) of the Junior Lien Secured Obligations of such Pledgor, hereby
mortgages, pledges and hypothecates to the Collateral Trustee for the benefit of
the Junior Lien Secured Parties, and grants to the Collateral Trustee for the
benefit of the Junior Lien Secured Parties a lien on and security interest in,
all of its right, title and interest in, to and under the Collateral of such
Pledgor. Notwithstanding anything herein to the contrary, the lien and security
interest granted to the Collateral Trustee pursuant to this Agreement for the
benefit of the Junior Lien Secured Parties is expressly subject and subordinate
to the liens and security interests granted in favor of the holders of First
Lien Secured Obligations on the terms set forth in the Collateral Trust
Agreement.  In the event of any conflict between the terms of the Collateral
Trust Agreement and this Agreement, the terms of the Collateral Trust Agreement
shall govern and control.”

4. Amendments to Section 5.3.  Section 5.3(b) of the Stock Pledge Agreement is
hereby amended by deleting the words “under the Indentures” at the end thereof.

5. Amendments to Section 7.1.  Section 7.1 of the Stock Pledge Agreement is
hereby amended and restated in its entirety as follows:

“None of the terms or provisions of this Agreement may be waived, amended,
supplemented or otherwise modified except in accordance with Article Nine of the
Base Indenture, as supplemented by Article Seven of each Supplemental Indenture,
Section 9.02 of the 2013 Base Indenture, Section 11.1 of each of the LC Facility
Agreement and corresponding provisions of any First-Priority Stock Lien Document
and, solely to the extent such amendment affects any Junior Lien Secured
Obligations or Junior Lien Secured Parties, Section 11.1 of the Interim Loan
Agreement and corresponding provisions of any Junior Stock Lien Document (as
such terms are defined in the Collateral Trust Agreement);  provided,  however,
that annexes to this Agreement may be supplemented (but no existing provisions
may be modified and no Collateral may be released) through Pledge Amendments and
Joinder Agreements, in substantially the form of Annex 1 (Form of Pledge
Amendment) and Annex 2 (Form of Joinder Agreement) respectively, in each case
duly executed by the Collateral Trustee and each Pledgor directly affected
thereby.” 

6. Amendments to Section 7.11.  Section 7.11(b) of the Stock Pledge Agreement is
hereby amended by adding the words “, the 2013 Indentures, the LC Facility
Agreement, the Interim Loan Agreement and each First-Priority Stock Lien
Document and Junior Stock Lien Document (as such terms are defined in the
Collateral Trust Agreement)” at the end thereof.

7. Conditions Precedent.    The effectiveness of this Amendment is subject to
the Collateral Trustee’s receipt of each of the following:

5

--------------------------------------------------------------------------------

 



(a) this Amendment, duly executed and delivered by the Company, each other
Pledgor party hereto and the Collateral Trustee;

(b) an Officers’ Certificate (as defined in the Collateral Trust Agreement) to
the effect that this Amendment will not result in a breach of any provision or
covenant contained in any of the Secured Debt Documents (as defined in the
Collateral Trust Agreement); and

(c) an opinion of counsel of the Company to the effect that the Collateral
Trustee’s execution of this Amendment is authorized and permitted by the
Collateral Trust Agreement.

8. Reference to Stock Pledge Agreement.    The Stock Pledge Agreement and the
Related Documents, and any and all other agreements, documents or instruments
now or hereafter executed and/or delivered pursuant to the terms hereof or
pursuant to the terms of the Stock Pledge Agreement or the Related Documents,
are hereby amended so that any reference therein to the Stock Pledge Agreement,
whether direct or indirect, shall mean a reference to the Stock Pledge Agreement
as amended hereby.

9. Counterparts.    This Amendment may be executed by one or more of the parties
to this Amendment on any number of separate counterparts (including by
telecopy), each of which when so executed shall be deemed to be an original and
all of which taken together shall constitute one and the same agreement. 
Signature pages may be detached from multiple counterparts and attached to a
single counterpart so that all signature pages are attached to the same
document.  Delivery of an executed counterpart by telecopy shall be effective as
delivery of a manually executed counterpart.

10. Severability.    Any provision of this Amendment that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibitions or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

11. Governing Law.    THE INTERNAL LAW OF THE STATE OF NEW YORK SHALL GOVERN AND
BE USED TO CONSTRUE THIS AMENDMENT WITHOUT GIVING EFFECT TO APPLICABLE
PRINCIPLES OF CONFLICTS OF LAW TO THE EXTENT THAT THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.

12. Limited Effect.    Except to the extent specifically amended or modified
hereby, the provisions of the Stock Pledge Agreement shall not be amended,
modified, impaired or otherwise affected hereby.

13. Responsibility of the Collateral Trustee.    The Collateral Trustee is not
responsible for the validity or sufficiency of this Amendment or the recitals
contained herein. In no event shall the Collateral Trustee or Registrar (as
defined in the Appointment of Registrar Letter dated March 23, 2015 between The
Bank of New York Mellon Trust Company, N.A., as registrar (the “Registrar”) and
Barclays Bank PLC, as Administrative Agent under the Interim Loan



6

--------------------------------------------------------------------------------

 



Agreement) be charged with knowledge of the terms of, be subject to, or be
required to comply with the Interim Loan Agreement or LC Facility Agreement. 
All such responsibilities of the Collateral Trustee shall be as set forth in the
Collateral Trust Agreement.

 

 

[Signature Pages Follow]

 

 



7

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, each of the undersigned has caused this Amendment to be duly
executed and delivered as of the date first above written.

 

 

TENET HEALTHCARE CORPORATION, as a Pledgor

 

 

 

 

 

By:

/s/ Tyler C. Murphy

 

 

Name:

Tyler C. Murphy

 

 

Title:

Vice President and Treasurer

 





Signature Page to Fourth Amendment to Stock Pledge Agreement

--------------------------------------------------------------------------------

 



 

 

 

 

AMERICAN MEDICAL (CENTRAL), INC.

 

AMI INFORMATION SYSTEMS GROUP, INC.

 

AMISUB (HEIGHTS), INC.

 

AMISUB (HILTON HEAD), INC.

 

AMISUB (TWELVE OAKS), INC.

 

AMISUB OF TEXAS, INC.

 

BROOKWOOD HEALTH SERVICES, INC.

 

CORAL GABLES HOSPITAL, INC.

 

CYPRESS FAIRBANKS MEDICAL CENTER, INC.

 

FMC MEDICAL, INC.

 

HEALTHCARE NETWORK CFMC, INC.

 

HEALTHCARE NETWORK HOLDINGS, INC.

 

HEALTHCARE NETWORK LOUISIANA, INC.

 

HEALTHCARE NETWORK MISSOURI, INC.

 

HEALTHCARE NETWORK TEXAS, INC.

 

HEALTHCORP NETWORK, INC.

 

HEALTH SERVICES NETWORK HOSPITALS, INC.

 

HEALTH SERVICES NETWORK TEXAS, INC.

 

LIFEMARK HOSPITALS, INC.

 

ORNDA HOSPITAL CORPORATION

 

SRRMC MANAGEMENT, INC.

 

TENET CALIFORNIA, INC.

 

TENET FLORIDA, INC.

 

TENET HEALTHSYSTEM MEDICAL, INC.

 

TENET HEALTHSYSTEM PHILADELPHIA, INC.

 

TENET PHYSICIAN SERVICES – HILTON HEAD, INC.

 

VANGUARD HEALTH FINANCIAL COMPANY, LLC

 

VANGUARD HEALTH HOLDING COMPANY I, LLC

 

VANGUARD HEALTH HOLDING COMPANY II, LLC

 

VANGUARD HEALTH MANAGEMENT, INC.

 

VANGUARD HEALTH SYSTEMS, INC.

 

VHS OF MICHIGAN, INC.

 

VHS OF PHOENIX, INC.

 

VHS VALLEY MANAGEMENT COMPANY, INC.,

 

each as a Pledgor

 

 

 

By:

/s/ Tyler C. Murphy

 

 

Name:

Tyler C. Murphy

 

 

Title:

Treasurer





Signature Page to Fourth Amendment to Stock Pledge Agreement

--------------------------------------------------------------------------------

 



 

 

 

 

VHS Valley Health System, LLC

 

By: VHS Valley Management Company, Inc., its sole member

 

as a Pledgor

 

 

 

 

 

By:

/s/ Tyler C. Murphy

 

Name:

Tyler C. Murphy

 

Title:

Treasurer

 





Signature Page to Fourth Amendment to Stock Pledge Agreement

--------------------------------------------------------------------------------

 



 

 

 

ACCEPTED AND AGREED

 

as of the date first above written:

 

 

 

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,

 

as Collateral Trustee

 

 

 

By:

/s/ Teresa Petta

 

 

Name:

Teresa Petta

 

 

Title:

Vice President

 

 

Signature Page to Fourth Amendment to Stock Pledge Agreement

--------------------------------------------------------------------------------